Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.
Response to Amendment
The amendment filed 03/11/2021 has been entered.  As directed by the amendment: claims 1 and 3-6 have been amended; claims 2 and 12 are cancelled; and claims 14-20 are withdrawn.  Claims 1, 3-11 and 13 are pending examination.
The amendment is sufficient in overcoming the rejections under 35 USC 112 (a) and the prior art rejections previously indicated.
Further grounds of rejection, necessitated by the amendment, are presented herein.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 was filed after the mailing date of the Final Office Action on 12/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1, 3-11, and 13 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Regarding claim 1, the recitation of “biases the temperature sensor element towards thermal communication with an underside of a vessel” followed with “the temperature sensor assembly is located towards an end of a protruding portion that extends from a body” renders the claim indefinite as it is unclear if the “vessel” and “body” are referring to the same structure.  That is, does the “body” refer to the “vessel” or do such terms reflect distinct structures (e.g., different containers) that can be used with the temperature sensor assembly?
	Claims 3-11 and 13 inherit the above deficiencies.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (U.S. Publication 2007/0119308), hereinafter Glucksman, in view of Glucksman et al. (U.S. Publication 2014/024224), hereinafter Glucksman ‘224, and in further view of Tonelli et al. (U.S. Publication 2012/0297989), hereinafter Tonelli.
Regarding claim 1, Glucksman discloses a temperature sensor assembly for a milk frothing apparatus (When reading the preamble in the context of the entire claim, the recitation ‘milk frothing apparatus’ is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention's limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See MPEP § 2111.02.) (Here, based on the broadest reasonable interpretation of the claim, the temperature sensor assembly is intended to be used in a milk frothing apparatus, where the body of the claim fully sets forth all of the limitations of the claimed invention. That is, the milk frothing apparatus does not, based on the broadest reasonable interpretation, limit the structure of the temperature sensor assembly), the milk frothing apparatus including a drip tray reservoir (drip pan 8) disposed beneath a support surface (drip cover 9) (para. 0016), 

    PNG
    media_image1.png
    570
    557
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    572
    565
    media_image2.png
    Greyscale

the temperature sensor assembly (Figures 2-3 and 7) comprising: 

    PNG
    media_image3.png
    556
    654
    media_image3.png
    Greyscale

a temperature sensor element (temperature sensor 31, being an NTC element-para. 0020) and a resilient support element (spring 32) (NTC element 31 and spring 32 of Glucksman correspond to the same NTC sensor 722 and spring 725 discloses in paragraph 0201 of the instant application) that receives and biases the temperature sensor element towards thermal communication with an underside of a vessel (carafe 7) (para. 0020; “At the top of the cap is a temperature sensor 31 such as an NTC conductively connected to the top of the cap 27. The cap 27 is urged upwards towards the carafe 7 by a spring 32...The temperature sensor 31 will sense the temperature of the carafe 7 at all times.”) such that the temperature sensor assembly is biased toward a position above the support surface (para. 0020; top portion 28 to which 31 is connected, is “urged upwards towards the carafe 7” by spring 32.  Therefore, the assembly of 31 and 32 is biased upwards towards the carafe, which corresponds to a direction above the support surface 9) (Furthermore, spring 32 biases 31 upwardly toward carafe 7 such that that 31 is based toward a position above plate 20) (Here, the broadest reasonable interpretation merely requires that the assembly is biased ‘toward’ a position above the support surface, not that the assembly must extend or protrude above the support surface.  Therefore, 31 being biased in the upward direction towards the carafe reads on the claim language); 
wherein the temperature sensor assembly (31/32) is located towards an end of a protruding portion (cap 27) that extends from a body (base or bottom housing that contains the sensor assembly; figure 3 and 4) of the milk frothing apparatus; and 

    PNG
    media_image4.png
    581
    700
    media_image4.png
    Greyscale

wherein an upper surface (as shown above, general reference to top portion 28) of the temperature sensor assembly is adapted to promote liquid movement into the drip tray reservoir (here, no further structure or cooperative relationship is required by the claim.  Top portion 28 of the sensor assembly is shown, in Figure 7, as having some form, shape, contour, etc.  Such form, shape, or contour would allow for liquid movement into drip pan 9, See MPEP 2114.  That is, top portion 28 is structurally allows for the promotion of liquid movement.  For example, in a situation in which liquid collects, or otherwise resides, around the temperature assembly, top portion 28 would prevent some amount of the liquid from leaking past such that a user could then wipe remaining liquid towards the drip pan 8); 

    PNG
    media_image5.png
    556
    654
    media_image5.png
    Greyscale

wherein a void space is disposed below the resilient support element (indicated by the arrow.  The ‘void space’ is the internal region defined by 27 in which resided spring 32 and 31.  For example, see void region or opening through which the above wires pass), the void space sized to accommodate downward travel of the resilient support element (weight of the carafe 7 would compress spring 32, resulting in a downward movement.  The void space, necessarily, accommodates such movement to prevent damage to the wires).
Glucksman teaches substantially the claimed invention except, explicitly, for wherein the resilient support element forms a seal between the protruding portion and 
	Glucksman ‘224 teaches that it is known in the art of beverage devices (para. 0002) (figures 1-4) to use a sealed temperature sensor (temperature sensing probe 42) that penetrates a support surface (base plate 40) (para. 0058, “…A temperature sensing probe 42 penetrates the plate in a sealed manner, with its sensing portion in the water and its electric leads (not shown) outside the water heater…”).
	The advantage of combining the teachings of Glucksman ‘224 is that in doing so would create a seal between liquids and the temperature sensor, such that the electrical leads or wires of the temperature sensor are protected.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Glucksman with Glucksman ‘224, by adding to the resilient support element, the protruding portion, and the upper surface of the temperature sensor assembly of Glucksman, the teachings Glucksman ‘224, to provide a seal between liquids and the temperature sensor, such that the electrical leads or wires of the temperature sensor are protected. Such sealed protection would be beneficial to the arrangement of Glucksman in order to provide protection to the wires of the NTC element.
	The combination of Glucksman and Glucksman ‘224 teaches each claimed limitation, except for the milk frothing apparatus.  Even though the milk frothing apparatus is considered to correspond to the intended use for the temperature sensor assembly, the examiner cites to Tonelli to provide additional evidence as support.

    PNG
    media_image6.png
    726
    562
    media_image6.png
    Greyscale

	Tonelli teaches that it is known in the art of coffee machines (para. 0001) (figures 1 and 2A, module 7 including nozzles 7A provide coffee) (para. 0028; “One or two coffee containers…may be positioned beneath these nozzles 7A and are supported on a support surface 9 below.  The surface 9 is advantageously formed by a grate 9A arranged above a reservoir 9B for collecting refluent liquids….”) (Here, grate 9A and reservoir 9B correspond to the drip cover 9 and drip pan 8 of Glucksman) for the coffee machine to include a milk frothing apparatus (steam nozzle 11, which “…may be used to supply steam and/or hot water to a mug or to a pitcher (for the production of tea), or see also paragraph 0030-0032; container/pitcher 15 is filled with milk to be heater or emulsified.  Paragraph 0002 discloses that the heating/emulsifying of the milk produces frothed milk).
	Tonelli teaches that coffee machines equipped with such milk frothing devices allow for the production of milk based beverages, such as latte macchiatos, cappuccinos or the like (para. 0001).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Glucksman, as modified by Glucksman ‘224, with Tonelli by adding to the coffee machine of Glucksman, the milk frothing device of Tonelli, in order to provide a means for producing milk based beverages, thereby allowing for greater variety over the beverages being produced.
	Regarding claim 3, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein the upper surface of the temperature 

    PNG
    media_image7.png
    581
    700
    media_image7.png
    Greyscale


indicated by arrow show above; Glucksman) (opening between 27 and 29 and between 28 and 20), and wherein the resilient support element (32) is arranged to form a seal for limiting ingress of fluid through the aperture (the spring 32, protruding portion, etc. of Glucksman, as modified by sealed arrangement of Glucksman ‘224, forms a seal that limits, at least partially, fluid flowing through the aperture).  
Regarding claim 4, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches wherein the resilient support element is held in compression between the protruding portion and the upper surface of the temperature sensor assembly for creating a water tight seal [The primary combination teaches the claimed limitation (Spring 32 of Glucksman is compressed by the weight of carafe 7, and is between the protruding portion and the upper surface.  Glucksman ‘224 teaches the sealed temperature sensor assembly preventing water leaks)].

    PNG
    media_image8.png
    581
    700
    media_image8.png
    Greyscale

Regarding claim 6, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches (Glucksman) wherein a shoulder (indicate by the arrow above) of the protruding portion (27) supports the resilient support element (32), such that the resilient support element (32) is captured and abbutingly held by the protruding portion (27) and the upper surface of the temperature sensor assembly (as shown above).

    PNG
    media_image7.png
    581
    700
    media_image7.png
    Greyscale

Regarding claim 7, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches (Glucksman) wherein the protruding portion (27) has an aperture (indicated by arrow show above; Glucksman) (opening between 27 and 29 and between 28 and 20) for receiving the temperature sensor element (31), which is covered by the resilient support element (32 covers a bottom side).  

    PNG
    media_image9.png
    581
    700
    media_image9.png
    Greyscale

Regarding claim 11, the primary combination, as applied in claim 1, teaches each claimed limitation and further teaches (Glucksman) wherein a sleeve (indicated above) defined by the protruding portion (27) captures a downwardly extending outer wall of the resilient support element (32).
Regarding claim 13, the primary combination, as applied in claim 1, teaches each claimed limitation.
Glucksman further teaches wherein the temperature sensor element (31) is thermally coupled to the vessel (as detailed in claim 1 above), wherein the temperature sensor element (31) is further coupled to a processor module (para. 0020; temperature sensor 31 is connected to control circuit of the coffee machine) that receives a temperature signal (para. 0022, electronic controller; paragraphs 29-32 discloses receiving temperature values).
para. 0027; programmable electronic control unit). That is, Tonelli states, in paragraph 0029, providing “steam supplier that may be used to supply steam and/or hot water to a mug or to a pitcher (for the production of tea), or else to manually emulsify milk contained in said mug or pitcher in a conventional manner.”
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Glucksman, as modified by Glucksman ‘224, with Tonelli by adding to the coffee machine and control circuit of Glucksman, the milk frothing device of Tonelli, in order to provide a means for producing milk based beverages, thereby allowing for greater variety over the beverages being produced, as well as, a means for controlling the same.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (U.S. Publication 2007/0119308), hereinafter Glucksman, in view of Glucksman et al. (U.S. Publication 2014/024224), hereinafter Glucksman ‘224, and Tonelli et al. (U.S. Publication 2012/0297989), hereinafter Tonelli, and in further view of Etter et al. (U.S. Publication 2014/0026759), hereinafter Etter.
Regarding claim 5, the primary combination, as applied to claim 1, teaches each claimed limitation including wherein the upper surface of the temperature sensor assembly being coupled to the protruding portion (Glucksmanm), but is silent on such coupling being by one or more press clips extending from an underside of the upper surface of the temperature sensor assembly, the press clips arranged to engage cooperating recesses in the protruding portion.  
para. 0002, heating of a liquid in a liquid food or a beverage preparation machine; Figure 1, reference 3 is considered to correspond to an upper surface element while reference 1 is considered to correspond to a protruding portion) to use one or more press clips (3a) extending from the underside the upper surface element (3) that engage cooperating recesses (la) in the protruding portion (1) (para. 0066, clips 3a engage recesses la in order to couple 3 and 1).
The advantage of combining the teachings of Etter is that in doing so would provide a mechanical means for coupling the upper surface and the protruding portion together, which also allows for separation.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Glucksman, as modified above, by replacing the coupling between the upper surface element and the protruding portion of Glucksman with the teachings of Etter, to provide a mechanical means for coupling the upper surface and the protruding portion together, that also allows for separation. See MPEP 2144.07 and 2144.06-II.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glucksman et al. (U.S. Publication 2007/0119308), hereinafter Glucksman, in view of Glucksman et al. (U.S. Publication 2014/024224), hereinafter Glucksman ‘224, and Tonelli et al. (U.S. Publication 2012/0297989), hereinafter Tonelli, and in further view of Hochstein (U.S. Patent 4007629).
Regarding claims 8-9, the primary combination, as applied to claim 1, teaches each claimed limitation including the temperature sensor element (31) being retained 
Hochstein teaches that it is known in the art of temperature sensing elements (Col. 1, lines 5-13; Figures 2-3; Reference 16 is discloses as a sensing means responsive to temperature-Col. 4, lines 7-12, which is considered to correspond to the temperature sensing element, while spring 43 is considered to correspond to the resilient element, where sensor 16 is supported on bracket 32 and spring 43 exerts a load onto the bracket-Col. 4, lines 39-57) for a temperature sensor element (16) to be retained within the resilient support element (spring 43) (Figures 2-3 show 16 within spring 43), and a U clip (Figures 2 and 4, 56) engages (indirectly) both the temperature sensor element (16) and the resilient support element (43) (bracket 32 includes base 34, legs 36, and plate 42/44, where spring 43 exerts a load thereon; See Col. 4, lines 39-59; U-clips 56 allow for 42 to move relative to bracket 32 only in one direction-upwardly-where downward movement is prevented; Col. 5, lines 3-13).
Hochstein further teaches wherein the U clip (56) prevents the temperature sensor element (16) from being pulled upward (upward movement is, at least partially, prevented; While upward motion is allowed, clips 56 at least partially prevent excessive upward movement), and prevents the temperature sensor element from being deflected downward past a point where the U-Clip engages a portion of the body (U-clips 56 allow for 42 to move relative to bracket 32 only in one direction-upwardly-where downward movement is prevented; Col. 5, lines 3-13).
The advantage of combining the teachings of Hochstein is that in doing so would provide a mechanical means for coupling the resilient support element and the temperature sensor element such that movement can occur in one direction, while prevented in another, which would be useful in controlling how far the temperature sensor element can move (reference above citations to Hochstein).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Glucksman, as modified above, by replacing the coupling between the temperature sensor element and the resilient support element and adding to the engagement of the same of Glucksman with the teachings of Hochstein, to provide a mechanical means for coupling the resilient support element and the temperature sensor element such that movement can occur in one direction, while prevented in another, which would be useful in controlling how far the temperature sensor element can move (reference above citations to Hochstein).
Regarding claim 10, the primary combination, as applied in claim 9, teaches each claimed limitation.

    PNG
    media_image10.png
    581
    700
    media_image10.png
    Greyscale

Glucksman teaches using a rib to limit downward deflection of the temperature sensor element (as shown above), while Tonelli teaches the milk frothing apparatus.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761